ORDER

PER CURIAM.
This appeal and cross-appeal arises from competing petitions to adopt a minor child, K.N.A.C. The trial court denied the adoption petition of the child’s grandparents, Craig and Maria Pistole, and granted the adoption petition of the foster parents, John and Sharon Lawrence.
Upon review of the briefs and the record, we find no error and affirm the adoption judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would serve no precedential purpose.
AFFIRMED. Rule 84.16(b).